Citation Nr: 1643431	
Decision Date: 11/15/16    Archive Date: 12/01/16

DOCKET NO. 12-22 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1. Entitlement to service connection for a qualifying chronic disability under 38 C.F.R. § 3.317, claimed as Gulf War Syndrome. 

2. Entitlement to service connection for muscle pain, multi-joint pain, involuntary muscle twitching, twitching of the eyes and face, and fatigue, previously claimed as Gulf War Syndrome, now diagnosed as hypovitaminosis D (a vitamin D deficiency). 

3. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depressive disorder. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1994 to December 2001. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana. 

In January 2015, the Board remanded the issue of entitlement to service connection for Gulf War syndrome for additional development. The matter has been properly returned to the Board for appellate consideration. See Stegall v. West, 11 Vet. App. 268 (1998). However, for the reasons discussed below, in light of the results of the May 2015 VA examination, the Board has recharacterized the issue of entitlement to service connection for Gulf War Syndrome into two distinct claims. While appropriate development has been completed for the issue of entitlement to service connection for a qualifying chronic disability under 38 C.F.R. § 3.317, additional development is needed for the issue of entitlement to service connection for a vitamin D deficiency, and another remand is required. 

In January 2015, the Board denied the issue of entitlement to service connection for an acquired psychiatric disorder, which the Veteran subsequently appealed to the United States Court of Appeals for Veterans Claims (Court). In a March 2016 Memorandum decision, the Court vacated that portion of the January 2015 Board decision that denied entitlement to service connection for an acquired psychiatric disorder. The Court then remanded this issue to the Board for adjudication consistent with the Court's order. 

This appeal was processed using the "Virtual VA" system and the "Veterans Benefits Management System" paperless claims processing system. Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record. 
 
The issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for sleep apnea has been raised by the record by the May 2015 VA examination report. Specifically, the VA examiner opined that the Veteran's symptoms of chronic fatigue, muscle and joint pain, night sweats, lightheadedness, double vision, dizziness, memory loss, involuntary muscle twitching and jerking, and muscle spasm, which he had claimed as Gulf War Syndrome, were actually attributable to untreated obstructive sleep apnea. As the RO previously denied service connection for sleep apnea in an unappealed March 2006 rating decision, the Board does not have jurisdiction over this issue. Therefore, a petition to reopen the claim of service connection for sleep apnea is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2015). 

The issues of service connection for a vitamin D deficiency and an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. The Veteran is a "Persian Gulf Veteran." 

2. The Veteran does not have a "qualifying chronic disability" for purposes of 38 C.F.R. § 3.317. 


CONCLUSION OF LAW

The criteria for service connection for a qualifying chronic disability under 38 C.F.R. § 3.317 have not been met. 38 U.S.C.A. §§ 1110, 1131, 1117, 1118, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO provided notice to the Veteran in May 2011, prior to the initial adjudication of the claim in June 2011. The RO provided notice to the Veteran regarding what information and evidence is needed to substantiate the claim of service connection, as well as what information and evidence must be submitted by the Veteran, and what evidence VA would obtain. The May 2011 notice letter also addressed the rating criteria and effective date provisions that are pertinent to the Veteran's claim.

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence. Specifically, the information and evidence that has been associated with the claims file include service treatment records, post-service VA treatment records, May 2015 VA examination reports, and the Veteran's statements. 

The Veteran was afforded VA examinations in May 2015. 38 C.F.R. § 3.159(c)(4). When VA undertakes to provide an examination, it must ensure that the examination performed and opinions provided are adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The VA examinations are adequate to adjudicate the appeal. The medical opinion evidence considered all the pertinent evidence of record, to include the statements of the Veteran, and provided a rationale for the opinions stated. Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or medical opinion has been met. 38 C.F.R. § 3.159(c)(4). Monzingo v Shinseki, 26 Vet. App. 97 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion" even when the rationale does not explicitly "lay out the examiner's journey from the facts to a conclusion").

VA has therefore satisfied its duties to notify and assist and the Board may proceed with appellate review.

Service Connection for a Qualifying Chronic Disability under 38 C.F.R. § 3.317

The Veteran contends that he has Gulf War Syndrome as a result of his service in Southwest Asia. The Veteran has specifically identified symptoms of fatigue, memory loss/lapses, involuntary muscle twitching, jerking of the hand, kicking of the foot, twitching of the eyes and face, muscle spasm, double vision, dizziness, lightheadedness, neck stiffness, and night sweats. 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease incurred in service. 38 C.F.R. § 3.303(d). Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may also be established for a chronic disability manifested by certain signs or symptoms that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2021, and which, by history, physical examination, and laboratory tests, cannot be attributed to any known clinical diagnosis. 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1); see also 81 Fed. Reg. 73182 (October 17, 2016) (extending the presumptive period to December 31, 2021). 

The term "Persian Gulf Veteran" means a veteran who served on active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War. The Southwest Asia theater of operations includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations. 38 C.F.R. 
§ 3.317(d).

A qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following): an undiagnosed illness; a medically unexplained, chronic multi-symptom illness that is defined by a cluster of signs or symptoms; or any diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. § 1117(d) warrants a presumption of service-connection. 38 C.F.R. § 3.317(a). 

An undiagnosed illness is defined as a condition that by history, physical examination, and laboratory tests cannot be attributed to a known clinical diagnosis. A medically unexplained, chronic multi-symptom illness is one defined by a cluster of signs or symptoms, and specifically includes chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases). The term medically unexplained, chronic multi-symptom illness means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs, and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities. Chronic multi-symptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained. 38 C.F.R. § 3.317(a). 

Objective indications of chronic disability include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other non-medical indicators that are capable of independent verification. 38 C.F.R. 
§ 3.317(a). Signs or symptoms that may be manifestations of an undiagnosed illness or a medically unexplained, chronic multi-symptom illness include, but are not limited to: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; 
(4) muscle pain; (5) joint pain; (6) neurologic signs and symptoms; 
(7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders. 38 C.F.R. § 3.317(b). 

The Veteran is a "Persian Gulf Veteran." The Veteran's DD Form 214 reflects that the Veteran served in Southwest Asia between March and August 1996, December 1996 and March 1997, and April and June 1998. 

After a review of all the lay and medical evidence, however, the preponderance of the evidence demonstrates that the Veteran does not have a qualifying chronic disability under 38 C.F.R. § 3.317. 

Throughout the pendency of the appeal, the Veteran has claimed multiple symptoms as manifestations of Gulf War Syndrome. These symptoms include: memory loss/lapses; migraine headaches; widespread muscle and joint pain; involuntary muscle twitching and jerking, primarily of the extremities; twitching of the eyes and face; muscle spasms; double vision; dizziness; lightheadedness; neck stiffness; night sweats; sleep disturbances; fatigue; and depression. 

The Veteran underwent a series of VA examinations in February 2006. Following psychological examination, the VA examiner diagnosed depressive disorder by history, but found no current disability upon examination. Upon eye examination, the VA examiner diagnosed a subjective visual disturbance, and noted no double-vision visual impairment or disability. Upon neurological examination, the VA examiner diagnosed migraine headaches and noted an otherwise normal neurological examination. Upon ear examination, the VA examiner found no ear disease; the VA examiner noted recurrent lightheaded sensations and/or vertigo, but noted these symptoms were not caused by an inner ear problem. Upon general medical examination, the VA examiner diagnosed bilateral patellofemoral pain syndrome, bilateral ankle strains, bilateral wrist strains, and chronic fatigue that did not meet the diagnostic criteria for chronic fatigue syndrome. 

In a February 2009 statement, the Veteran indicated that he previously submitted a claim for symptoms of "headaches, fatigue, muscle and joint discomfort, sleep disturbances, [] forgetfulness, [and] unexplained weight gain[,] all of which [he] mistakenly presumed to be Gulf War Syndrome[,] but can also be sleep apnea." 

In the September 2011 Notice of Disagreement, the Veteran specifically identified fatigue, memory problems, muscle twitches, neck stiffness, and night sweats as symptoms indicative of Gulf War Syndrome. The Veteran, however, indicated that he was not receiving specific treatment for Gulf War Syndrome. Instead, his symptoms of fatigue and memory problems were attributed to, and treated in conjunction with, his sleep apnea. Likewise, his symptom of neck stiffness was attributed to, and treated in conjunction with, his diagnosed neck disability. Additionally, he indicated his symptoms of muscle twitching and night sweats were not being treated because they were either sporadic in nature or not debilitating. The Veteran further noted that while he presented evidence of his service in the Persian Gulf, "no diagnosis to any symptom has ever been attempted or related to the Gulf War Syndrome/Illness."

In the August 2012 VA Form 9, the Veteran specifically identified lightheadedness, dizziness, chronic fatigue, memory problems, muscle twitching, night sweats, and neck stiffness as manifestations of Gulf War Syndrome. The Veteran indicated that "all my ailments cannot [] be attributed to any other clinical diagnosis." 

The Veteran underwent a series of VA examinations in May 2015 to determine whether the Veteran's claimed symptoms were manifestations of an undiagnosed illness, a medically unexplained chronic multi-symptom illness, or a diagnosable condition. The VA examiner was specifically requested to address all of the Veteran's symptoms, including fatigue, memory problems, involuntary muscle twitching, jerking of the hand, kicking of the foot, twitching of the eyes and face, muscle spasms, double vision, dizziness, lightheadedness, stiffness of the neck, and night sweats. Following the examinations, the VA examiner opined that "a diagnosis was identified for all symptoms after review of available records, Veteran's statement and exam[ination], further testing, and utilizing current medical research/literature." The VA examiner denied the presence of an undiagnosed illness or medically unexplained, chronic multi-symptom illness. Instead, she specifically identified two diagnoses the accounted for all of the Veteran's symptoms: sleep apnea, and hypovitaminosis D. 

Regarding chronic fatigue, the VA examiner attributed this symptom to untreated obstructive sleep apnea. The VA examiner specifically noted that the Veteran had never been diagnosed with chronic fatigue syndrome, and did not currently meet the diagnostic criteria for chronic fatigue syndrome. Notably, the VA examiner noted that the Veteran did not endorse profound fatigue that is not improved with bed rest and that may be worsened by physical or mental activity. 

Regarding widespread muscle and joint pain, the VA examiner attributed these symptoms to untreated obstructive sleep apnea and vitamin D deficiency. Regarding double vision, the VA examiner attributed this symptom to the already service-connected migraine headaches. Regarding memory impairment, the VA examiner attributed this symptom to untreated obstructive sleep apnea. Regarding involuntary muscle twitching, the VA examiner attributed this symptom to untreated obstructive sleep apnea and vitamin D deficiency. Regarding jerking of the hand, kicking of the foot, and muscle spasms, the Veteran attributed these symptoms to untreated obstructive sleep apnea. Regarding twitching of the eyes and face, the VA examiner attributed this symptom to untreated obstructive sleep apnea and vitamin D deficiency. Regarding neck stiffness, the VA examiner attributed this symptom to untreated sleep apnea, a vitamin D deficiency, and cervical spine arthritis. Regarding night sweats, the VA examiner attributed this symptom to untreated obstructive sleep apnea.

Given the above, the Board finds that the preponderance of the evidence is against a finding that the Veteran demonstrates a qualifying chronic disability that is subject to service connection under 38 C.F.R. § 3.317. The Veteran contends that he experiences multiple signs and symptoms that are related to his service in Southwest Asia. The Veteran has specifically referenced 38 C.F.R. § 3.317(b) in noting that he experiences most of signs and symptoms that are listed as possible manifestations of undiagnosed illnesses or medically unexplained, chronic multi-symptom illnesses. However, the medical evidence attributes the Veteran's symptoms to known diagnoses with clear and specific etiologies. 

The Board has carefully considered the Veteran's statements, in which he ascribes his symptoms to Gulf War Syndrome. The Veteran is competent to report symptoms that he may have experienced at any time. See Layno, 6 Vet. App. 223, 225. However, by regulation, undiagnosed illnesses and medically unexplained, chronic multi-symptom illnesses require consideration of a physical examination and laboratory results. See 38 C.F.R. § 3.317(a). Therefore, without the appropriate medical training and expertise, the Veteran is not competent to provide an opinion on a complex medical matter, such as relating symptoms to either an undiagnosed illness or a medically unexplained, chronic multi-symptom illness. Jandreau, 492 F.3d 1372, 1377. 

The May 2015 VA examination reports provide medical opinion evidence that weighs against the Veteran's claim. The opinion is competent and probative evidence. The VA examiner reviewed the claims file, interviewed the Veteran, performed appropriate examinations, and provided a medical opinion supported by well-reasoned rationale. There are no competent medical opinions of record that ascribe the Veteran's symptoms to an undiagnosed illness, a medically unexplained chronic multi-symptom illness, or any other illness that is considered a qualifying chronic disability under 38 C.F.R. § 3.317.

The preponderance of the evidence is against a finding of a current qualifying chronic disability under 38 C.F.R. § 3.317 upon which to predicate a grant of service connection. As a result, the claim must fail. In the absence of a present qualifying chronic disability there can be no claim. Brammer, 3 Vet. App. at 225. The presence of a qualifying chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative. McClain v. Nicholson, 21 Vet. App. 319 (2007). However, the medical evidence has ascribed all of the claimed symptoms to known diagnoses with clear and specific etiologies. 

The existence of a current disability is the cornerstone of a claim for VA disability compensation. 38 U.S.C.A. §§ 1110, 1131; see Degmetich v. Brown, 104 F.3d 1328, 1332 (1997). Evidence must show that the Veteran currently has a qualifying chronic disability under 38 C.F.R. § 3.317 for which benefits are claimed. As the evidence demonstrates no current qualifying chronic disability upon which to base a grant of service connection, at any time during the claim period, there can be no valid claim for that benefit. See Shedden, 381 F.3d at 1167; Brammer, 3 Vet. App. at 225; Rabideau, 2 Vet. App. at 143-44. 

The preponderance of the evidence is against the claim of service connection, and the claim must be denied. Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

To the extent, however, that several of the Veteran's symptoms have now been diagnosed as due to a vitamin D deficiency, the Board has separated these symptoms into a new claim of service connection, and is remanding this issue for additional development. Further, to the extent that several of the Veteran's symptoms have now been diagnosed as due to obstructive sleep apnea, the Board has referred the petition to reopen a claim of service connection for obstructive sleep apnea for appropriate development. 


ORDER

Service connection for a qualifying chronic disability under 38 C.F.R. § 3.317 is denied. 


REMAND

Following the May 2015 series of VA examinations, the VA examiner ascribed several of the Veteran's symptoms to a diagnosis of hypovitaminosis D. While the VA examiner indicated that the Veteran's vitamin D deficiency was not service-related, she did not provide an adequate rationale in support of her opinion. Therefore, an addendum medical opinion is needed. 

Regarding the claim of service connection for an acquired psychiatric disorder, following VA examination in June 2011, the VA examiner diagnosed depressive disorder. The VA examiner provided a negative nexus opinion based, in part, on a lack of psychological symptoms reported during service. Review of the Veteran's service medical records, however, reflect that the Veteran reported various psychological complaints in the August 2001 Report of Medical History form that accompanied the service separation examination. Accordingly, a new VA examination is needed in consideration of these reported symptoms during service. 

Effective August 4, 2014, VA amended the portion of its Schedule for Rating Disabilities to remove outdated references to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV) and replace them with references to the updated Fifth Edition (DSM-5). However, the DSM-IV governs all applications for benefits received by VA or that were pending before the AOJ prior to August 4, 2014. The RO certified the Veteran's appeal to the Board in November 2012; therefore, the acquired psychiatric claim is governed by DSM-IV. Therefore, while the Board acknowledges that the DSM-5 represents the most up-to-date clinical diagnostic guidelines, due process requires that the Veteran's claim of service connection for an acquired psychiatric disorder must also be considered using the DSM-IV criteria.


Accordingly, the case is REMANDED for the following actions:

1. Perform any outstanding development suggested by the record to obtain any missing service medical records, to specifically include any psychiatric hospitalization records for the Veteran at Fort Hood, Texas. 

Efforts to obtain Federal Government records should only end if they do not exist or further efforts to obtain them would be futile. 38 C.F.R. § 3.159(c)(1). If the records are unavailable, the Veteran should be advised of such unavailability, and the claims file must be properly documented as to the unavailability of these records.

2. Request that the Veteran identify and secure any relevant private medical records that are not in the claims file. Attempt to obtain any records identified by the Veteran and associate these records with the claims file.

3. Obtain any outstanding VA medical records and associate them with the claims file.

4. After the passage of a reasonable period of time or upon the Veteran's response, return the claims file to the VA examiner who performed the May 2015 VA examinations (or a suitable substitute) for an addendum medical opinion regarding the nature and etiology of the Veteran's vitamin D deficiency. The entire claims file, including a copy of this Remand, must be made available to, and be reviewed by, the VA examiner. Another examination is not required; however, if the VA examiner indicates that she cannot respond to the Board's questions without examination of the Veteran, another examination should be afforded to the Veteran.

Based upon a review of the relevant evidence of record, the VA examiner should offer the following opinion:

Did the Veteran's vitamin D deficiency begin during service or is it otherwise related to active service, to include any presumed environmental exposure experienced by the Veteran during service in Southwest Asia?

In rendering the above opinion, the examiner must review the record in conjunction with rendering the requested opinions. IN ADDITION TO ANY RECORDS THAT ARE GENERATED AS A RESULT OF THIS REMAND, the VA examiner's attention is drawn to the following:

*In October 2001, the Veteran sought service connection for joint pain in both wrists, knees, and ankles. Service connection for these disabilities was granted in December 2001. 

*VA examination reports from February 2006 reflect complaints of bilateral wrist, knee, and ankle pain; widespread muscle pain; muscle twitches since 2000, and chronic fatigue. The VA examiners provided diagnoses of bilateral patellofemoral pain syndrome, bilateral ankle strains, bilateral wrist strains, and chronic fatigue that did not meet the criteria for chronic fatigue syndrome. 

*In a September 2008 VA treatment record, a VA physician noted a generic diagnosis of arthritis, and indicated that the Veteran's vitamin D levels should be assessed. In a follow-up letter to the Veteran, the VA physician indicated that the Veteran's vitamin D levels were low. The VA physician noted that vitamin D was important for maintaining strong bones, preventing osteoporosis, maintaining "mental health and feeling well," and preventing joint aches and pains.

*Following VA examination in May 2015, the VA examiner ascribed the following symptoms to a vitamin D deficiency: muscle pain, multi-joint pain, involuntary muscle twitching, twitching of the eyes and face, and fatigue. The VA examiner specifically noted that the Veteran's service-connected bilateral wrist, knee, and ankle conditions were now asymptomatic and the Veteran's current complaints of muscle and joint pain was attributable, in part, to a vitamin D deficiency. 

*Several statements from the Veteran in which he relates that his symptoms of muscle pain, multi-joint pain, involuntary muscle twitching, twitching of the eyes and face, and fatigue began during service. 

A thorough explanation must be provided for the opinion rendered. If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting explanation as to why an opinion cannot be made without resorting to speculation.

5. Schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of any acquired psychiatric disorder.

Based upon a review of the relevant evidence of record and history provided by the Veteran, the VA examiner is asked to identify any psychiatric diagnosis(es) for the Veteran at any time during the appeal period using the DSM-IV or DSM-5 diagnostic criteria. The VA examiner should reconcile such diagnoses with the June 2011 VA examiner's diagnosis of depressive disorder, not otherwise specified, and the April 2015 VA examiner's finding of no mental health diagnosis. 

If PTSD is diagnosed, the VA examiner should indicate the specific stressor(s) upon which the diagnosis is based, or if the diagnosis is based on the Veteran's fear of hostile military or terrorist activity.

For any other acquired psychiatric diagnosis, the VA examiner is asked to provide the following opinion:

Did the acquired psychiatric disorder have its onset during active service, or is it otherwise related to active service?

In rendering the above opinions, the examiner must review the record in conjunction with rendering the requested opinions. IN ADDITION TO ANY RECORDS THAT ARE GENERATED AS A RESULT OF THIS REMAND, the VA examiner's attention is drawn to the following:

*In the August 2001 Report of Medical History Form, the Veteran endorsed symptoms of: loss of memory; frequent trouble sleeping; and depression or excessive worry. The Veteran reported being hospitalized for "minor depression" at Fort Hood. 

*During the February 2006 VA examination, the Veteran reported psychological difficulties since 1995. The VA examiner provided a diagnosis of a history of depressive disorder not otherwise specified, but found no current disorder. 

*During the June 2011 VA examination, the Veteran reported a three-day hospitalization for psychiatric observation during active duty, and reported several stressors in connection with his claimed PTSD. The Veteran also reported lack of concentration and poor sleep during service. Following examination, the VA examiner diagnosed depressive disorder and noted that the Veteran did not meet the diagnostic criteria for PTSD. 

*During the April 2015 VA examination, the Veteran reported a three-day hospitalization for psychiatric observation during active duty. The Veteran also reported heavy alcohol use and social isolation. 

A thorough explanation must be provided for the opinion rendered. If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting explanation as to why an opinion cannot be made without resorting to speculation.

6. Finally, after undertaking any other appropriate development deemed necessary, readjudicate the issues on appeal on the basis of the additional evidence of record. If the determinations remain adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case. An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
VITO A. CLEMENTI 
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


